Citation Nr: 1828605	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  15-02 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for residuals of left lung surgery.  

2.  Entitlement to a compensable rating for a left lung surgery residual scar.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 2005 to January 2011.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection and 0 percent ratings, each, for residuals of left lung surgery and left lung surgery residual scar, effective in August 2012.  

The issue of eligibility to vocational rehabilitation benefits has been raised by the Veteran, as indicated in the application he filed in April 2018, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During service in 2007, the Veteran fell and suffered a left pneumothorax, which required the placement of a chest tube.  He asserts that there is pain at the site of the chest tube insertion, that he still had difficulty breathing properly (in that he does not breathe and "hold" his air the same), and that the disabilities have affected his daily life.  

On January 2014 VA pulmonary examination, residuals of his left lung surgical procedure were noted to consist of pain on breathing, shooting pain under the left arm pit, and constant shortness of breath.  His surgical scar measured 3 cm. by 0.2 cm.  Pulmonary function studies showed apparently inconsistent findings:  FEV-1 of 73 (pre-bronchodilator) and 65 percent predicted (post-bronchodilator), FEV-1/FVC of 85 percent (pre-bronchodilator) and 93 percent (post-bronchodilator), and DLCO (SB) of 34 percent predicted (pre-bronchodilator only given).  The criteria for rating respiratory conditions provide guidance when post-bronchodilator results are poorer than pre-bronchodilator results, and when there is a disparity between the results of different pulmonary measures (see 38 C.F.R. § 4.96(d).  Nevertheless, in the interpretation of the study, it was noted that no obstructive lung defect was shown but that an additional restrictive lung defect could not be excluded by spirometry alone; it was suggested that a more detailed pulmonary function test may be useful.  

The Board finds that further development of the record is necessary for proper consideration of these claims.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for association with the claims file all VA medical records pertaining to evaluation and treatment of the Veteran's residuals of left lung surgery including the surgical scar, for the period from July 2015 to July 2016 and from October 2016.  

2.  Thereafter, the AOJ should arrange for a respiratory diseases examination of the Veteran, to ascertain the nature and severity of his service-connected residuals of left lung surgery to include the surgical scar.  The claims file must be reviewed by the examiner in conjunction with the examination.  

The examiner should undertake pulmonary function testing (in compliance with the guidance provided in 38 C.F.R. § 4.96 and considering the suggestion on January 2014 examination), explain the results, and reconcile the findings with the Veteran's complaints (pain on breathing and shortness of breath).  Regarding the surgical scar, the examiner should indicate whether it is unstable or painful (specifically indicating whether the Veteran's reports of pain in the area stem from the scar or the underlying postoperative lung pathology), and describe any residual muscle or neurological impairment (identifying any affected muscle group or particular nerve, and if there is none, indicating so specifically).  

All opinions should include rationale.

3.  The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC), afford the Veteran and his representative opportunity to respond, and return the case to the Board.  [The AOJ should ensure that the SSOC is mailed to the Veteran at his current address of record in Killeen, Texas, (see April 2018 application for vocational rehabilitation), given that recent correspondence to him has been returned as undeliverable.]

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2017).

